DETAILED ACTION

Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance: Claims 1-22 are allowed.
Applicant’s arguments and/or remarks regarding currently pending independent claims 1, 11, 21 and 22, appears to overcome the rejection, the remarks have been considered.
However, upon further review and search, main Claims 1, 11, 21 and 22, which are similar are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims.
Specifically, claim 1, contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claim 1 “a controller that recognizes one or more character strings included in input image data; a display that displays the one or more character strings recognized by the controller; a user interface that receives, from a user, one or more character strings from among the one or more character strings displayed by the display; and a communication interface that transmits the image data to store the image data in a storage destination set based on the one or more character strings received by the user interface, wherein a plurality of pages of image data are input, and wherein the communication interface transmit the plurality of pages of image data to store the plurality of pages of image data in a storage destination set based on the one or more character strings received by the user interface from among the one or more character strings obtained from one page of image data of the plurality of pages of image data, one or more character strings included in other pages of the image data being not used for setting the storage destination”.
Further, the prior arts of record don’t disclose or suggest the features of main claim 1. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1, 11, 21 and 22 which are similar in scope. 
Main Claims 11, 21 and 22, contains the same language resulting in indication of allowable subject matter as claim 1. Therefore, the reasons for indicating allowable subject matter of claims 11, 21 and 22 are the same as claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 1, 11, 21 and 22. Claims 2-10 and 12-20, which depend from main claims 1, 11 are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677